.OFFICE     OF   THE    AHORNEY          GENERAL     0~     TEXAS

                                            AUSTIN
-oNAm
 --




        Eonortable Y. 0. flaerm
        secrctar~ of mato
        Aumtin, Texam

        Dear Mr. rlaerm         8              opiLpiop No. 04841

                                   Me: gifeotlte dqte of oonmtitu-
                                     I' ,tiotaalamendment, Artlole
                                         q, ssotion 28, If maoh
                                       .~,
                                         mmp&ant    mhotild be adopted.
                                    I'
                  We aoknal-     r&eipt   of your letter  of date
        October 22, 1940, reque&lngL-legal    opinion, as follarcr




                                            to the Colmtltution              of




                 \.,   jALge&       lsany   appliCStiOIR3      SrO    llOI    bObBg
              &e'Por   appointments issusdiately after the
              November Bleotion in the event the Wnt
              reoeires a mrr)ority rote.
                    *when will the Searstory of atats be
               authorized to lrPke appointments of Notariem
               in the event that aolendPent aarri0mt'
Hon. IA. 0. Florors - page 2




          Uticls XVIl, Section  1, of' tho Constitution,
with rospeot to the mode of amending the Conetltutlon,
pm~IUes that:

            . l * a It shall be the duty of the
     several returning offloers of said elec-
     tion, to open a poll for, and make co-
     turus to the Seoretary of State, of the
     number of legal votes oaet at said eleo-
     fion for andagainet       saIdamendment   and
     ii more than ow)be propoeed, then the
     nunher   of votes orret for and against
     each of theu~; ond if it shall appear from
     erid return,      that a majority of the votes
     east hare been oast in favor of any ameud-
     mend, the said amendment so reoeiring a
     majority     oft the votes oaet shall beoom   a
     part of this CoMtitution,       am proolamx-
     tlon shall be made by the Gwernor       thereof.’


          Article 2024 of the lIevised Civil Statutes pro-
tidesr

          *On the fifteenth day after the elec-
     tion, the day of election excluded, and
     not b&ore,  the Seoretary of Btate in the
     preeence of the Governor am% Attoruey Gen-
     eral, or in case of vacancy in either of
     said offices, or Inability or failure of
     either o? said offioers to a&, then In
     the presence of either one of them, shall
     open and count the returns of the election.*


          This Artlole, as a sequence of Article 3033,
controls the ansT?r to your inquiry.

          You arc therefore respectfully advised that
upon the Seoretary of State's counting the returns of
the election In the presence of the other State offi-
cers named, Fi It shall appear from said returns that
a majority of the rotea oast have been oaet in favor
of the amemdzmnt, the amendment thereupon becomes a
part of the Constitution.  See Texas Water 4~ Gas Co.
vs. City of Cleburnc, 21 S.W. 383.
.




    Hon. li. 0. Flowers - page 3




              The effeotlvo date of the amendment If car-
    ried doos not depend upon the Governores proclanntion.
    This was determined in an early case by Judge W~llson
    of the Court of Crlndnal Appeals, wherein he said:


                 *Our construction of this provisIon
           is that It la the asoertolned mnjority   of
           the rote of the people, and not the pro+
           lamatioa of the Governor,   wb%ch gives force
           and effeat to the amsndment. l l * We are
           of the opinion, therefore,~that am coon
           as the election returns were bMaesed,      and
           it r a slocertahed  that  a majority of the
           totea east were iu faroF of t&e ameudmsnt,
           It become a part of the Constitution, and
           was In full force and effeot from that
           date." -- Wilson ~0. The State, 1LI %3x.
           Ct. Apps. Rep. 150.
                                                  -e .

                                      Very truly youra

                                   i.TTORNEX GBRERAL @   Tl3X@


                                                  46
                                                   0cl.e Speer
                                                    As&lstant

    08-m